—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered January 3, 1994, convicting him of robbery in the first degree (three counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and coercion in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
While the defendant raises Batson issues (see, Batson v Kentucky, 476 US 79) regarding five of the People’s peremptory challenges of black prospective jurors (one of those challenges was disallowed), this Court has already reviewed these claims and additional ones raised upon the appeals of the defendant’s codefendants and found no Batson error (see, People v Miranda, 223 AD2d 728; People v Jacobs, 223 AD2d 726). Nothing that the defendant has raised requires a different result in this case.
*595The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Sullivan, Joy and McGinity, JJ., concur.